Citation Nr: 1417224	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-40 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	Rhode Island Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to October 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for prostate cancer and erectile dysfunction.  In June 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in September 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In May 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals various adjudicatory documents that are duplicative of those contained in the claims file or irrelevant to the issues on appeal.  Further, there are no documents in the Veteran's VBMS file.

For reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.




REMAND

The Board's review of the claims file reveals that further RO action on the claims for service connection for prostate cancer and erectile dysfunction is warranted. 

The Veteran contends that his prostate cancer was caused by his exposure to herbicides while stationed at Ubon Royal Thai Air Force Base (RTAFB) in Thailand during service.  Specifically, he alleges that his work site was located near the base perimeter and runways and that he worked in electrical power production.  He also testified during his May 2012 hearing that recalled seeing no foliage along the perimeter fence.  The Veteran's DD-214 listed his military occupational specialty (MOS) as electrical power production and he was noted to have one year and two days of foreign service.  His service personal records are not currently of record; however, his service treatment records reflect entries at Ubon RTAFB from October 1968 to August 1969. 

The Board notes that VA's Adjudication Procedures Manual, M21-1MR, includes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era. See M21-1MR at IV.ii.2.C.10.qq.  Therefore, a request should be sent to Joint Services Records Research Center (JSRRC) for any information that Compensation Services could not provide to corroborate any claimed exposure in an effort to verify the Veteran's exposure to herbicides consistent with his service in Thailand.

In addition, the Board notes that the Veteran's service personnel file may include potentially pertinent evidence as such may detail his in-service duties.  Thus, to the extent that the Veteran has alleged that his duties required him to work near the base perimeter, the Veteran's service personnel records may document such exposure.  As VA has yet to request the Veteran's complete service personnel file, such should be accomplished on remand.


As for the claim for secondary service connection for erectile dysfunction, the Board notes that favorable action on the claim for service connection for prostate cancer would likely result in the award of benefits for erectile dysfunction.  See 38 C.F.R. § 4.16(a) (2013).  Thus, under the circumstances of this case, the Board finds that issue of entitlement to service connection for erectile dysfunction as secondary to prostate cancer is, effectively, inextricably intertwined with the issue of entitlement to service connection for prostate cancer.  See Parker v. Brown, 7 Vet. App. 116  (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As Board action on the claim for secondary service connection for erectile dysfunction would be premature, at  this juncture, this matter is being remanded, as well.  

While these matters are on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 20020; 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication of the claims. 

Accordingly, these matters are REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel file.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Also clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After records and/or responses received have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, send a request to JSRRC in an effort to verify the Veteran's exposure to herbicides consistent with his service in Thailand, to include service at Ubon RTAFB from approximately October 1968 to August 1969.  JSRRC should be provided with any necessary documentation, to include any relevant service records as well as any statements submitted by the Veteran, detailing any duties that required him to be at or near the base perimeters.  JSRRC's response should be documented in the claim file. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence and legal authority, to particularly include all that added to the record since the  last adjudication of the claims.

7.  If any  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court  of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



